Exhibit 99.1 NEWS RELEASE July 23, 2009 OTC BB: VCTZF Cusip# 91881202 VALCENT REENGAGES VORTICOM FOR PUBLIC RELATIONS PROGRAM TO HIGHLIGHT COMPANY’S GREEN INITIATIVES Valcent Products Inc. (the “Company”, or “Valcent”), www.valcent.net,is pleased to announce that Vorticom, Inc, www.vorticom.com, is re-engaged to publicize the company’s VertiCrop™, Tomorrow Garden™ and Vertical Algae Technology (VAT) initiatives.In 2008, Vorticom’s media relations campaign for Valcent was featured as an outstanding campaign in PRWeek, the industry bible for the PR industry. “Valcent continues to raise the bar in the green technology sector with dramatic advances in vertical farming and eco-sustainable energy initiatives,” said Nancy Tamosaitis-Thompson, president, Vorticom, Inc., an award-winning New York based boutique public relations agency.“We are honored to continue our work for Valcent and look forward to another ‘green’ media banner year.” Vorticom is pleased to announce that Chris Bradford, Valcent’s UK-based Managing Director will discuss Valcent’s vertical farming initiatives in Antibody Film’s Beanstalk eco-documentary film. “Thanks to Vorticom’s expertise in the green media sector, Valcent has been featured in dozens of print and broadcast outlets including CNBC, BBC, CNN, Bloomberg TV, Time Magazine and the Houston Chronicle,” said Mr. Chris Bradford, Managing Director, Valcent EU, the Company’s wholly owned subsidiary based in the U.K.“We look forward to working with Vorticom to expand our profile in the North American and Europe media market.” About Valcent Products, Inc: Valcent Products Inc. (OTCBB: VCTZF) develops highly innovative consumer and industrial products and processes for global markets. A pioneer and leader in ecotechnology with its core research and development in sustainable, renewable, and intense growth of agricultural products. For more information, visit: www.valcent.net and www.valcent.eu and visit and contribute to www.blog.valcent.net.
